NOT FOR PUBLICATION                       FILED
                       UNITED STATES COURT OF APPEALS                    JAN 20 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABC SERVICES GROUP, INC., in its                 No.   20-55821
capacity as assignee for the benefit of
creditors for Morningside Recovery, LLC,         D.C. No.
                                                 8:19-cv-00243-DOC-DFM
                   Plaintiff-Appellant,

     v.                                          MEMORANDUM*

AETNA HEALTH AND LIFE
INSURANCE COMPANY; et al.,

                   Defendants-Appellees.

                      Appeal from the United States District Court
                         for the Central District of California
                       David O. Carter, District Judge, Presiding

                              Submitted October 22, 2021**
                                 Pasadena, California

Before: KLEINFELD, R. NELSON, and VANDYKE, Circuit Judges.

          ABC appeals the district court’s dismissal of ABC’s ERISA, contract, and

quantum meruit claims. We have jurisdiction under 28 U.S.C. § 1291 and affirm in



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
part and reverse and remand in part for further proceedings.1

         We review de novo the district court’s grant of the motion to dismiss under

Rule 12(b)(6), accepting as true all allegations in the complaint and construing the

facts in favor of the non-moving party. See Knievel v. ESPN, 393 F.3d 1068, 1072

(9th Cir. 2005).

         I.    ABC’s Contract Claims

         We affirm the district court’s dismissal with prejudice of ABC’s contract

claims for insufficient pleading. ABC failed to plead “any specific provisions of the

contracts,” and attached “example plans” of the service agreements, which were

impermissible as “conclusory allegations.” ABC argues that they could not plead

the specifics of each contract because it didn’t possess all the plans at this stage of

the litigation. ABC relies heavily on a Fifth Circuit case for the proposition that the

plaintiff need not plead the contract specifics when they are in the sole possession

of Defendants. See Innova Hosp. San Antonio, LP v. Blue Cross & Blue Shield of

Ga., Inc., 892 F.3d 719, 730 (5th Cir. 2018). But assuming arguendo our court would

follow the Fifth Circuit’s rule in Innova, ABC’s reliance on Innova fails because

ABC did not even plead the specifics of the many plans it did possess. This fact

alone distinguishes ABC from the plaintiff in Innova. See id. (“[T]his is not a case




1
    The parties are familiar with the facts, so we discuss them here only as necessary.

                                            2
in which the plaintiff has ready access to plan documents and fails to identify the

specific plan language at issue.”). The district court correctly dismissed ABC’s

contract claims after ABC repeatedly failed to comport with the pleading

requirements, and we affirm that decision.

      II.    ABC’s ERISA Claim

      The district court dismissed ABC’s ERISA claims with prejudice after

determining that ABC lacked standing to bring its claims.2 In so holding, the district

court relied on Simon v. Value Behavior Health, Inc., 208 F.3d 1073, 1081 (9th Cir.

2000), overruled on other grounds by Odom v. Microsoft Corp., 486 F.3d 541, 551

(9th Cir. 2007), to conclude “[t]he Ninth Circuit has expressly declined to further

extend standing to the assignees of healthcare providers.” After the district court

issued its ruling, our court published an opinion that clarifies Simon’s holding and

the ability of an assignee to bring an ERISA cause of action.3 We therefore reverse

the district court’s dismissal of ABC’s ERISA claims and remand for further




2
  On appeal, Defendants also argue that ABC’s ERISA claims should be dismissed
as improperly pled, because the operative complaint does not adequately put each
individual defendant on notice for its specific alleged actions. ABC disputes both
the proper pleading standard in this context as well as the sufficiency of the facts and
information it has alleged. The district court did not reach this issue because it was
unnecessary given the court’s dismissal of the ERISA claims on other grounds, and
we decline to address it for the first time on appeal.
3
 See Bristol SL Holdings, Inc. v. Cigna Health and Life Ins. Co., No. 20-56122,
--- F.4th --- (9th Cir. Jan. 14, 2022).

                                           3
proceedings in light of this new case law.

      III.   ABC’s Quantum Meruit Claim

      To succeed on a quantum meruit claim, ABC must prove that Defendants

requested services from ABC. See Ochs v. PacifiCare of Cal., 9 Cal. Rptr. 3d 734,

742 (Cal. Ct. App. 2 Dist. 2004) (citing Day v. Alta Bates Med. Ctr., 119 Cal. Rptr.

2d 606, 609 (Cal. Dist. Ct. App. 1 Dist. 2002)). But the record reveals that ABC

can, at most, argue that Defendants verified coverage and would allow for treatment,

not that ABC took the additional step of explicitly requesting such service. The

district court correctly dismissed ABC’s claim on this basis.4

      AFFIRMED IN PART AND REVERSED AND REMANDED IN PART.




4
 ABC filed two motions to take judicial notice (Docs. 32, 70). Because these
motions are unopposed and comply with Federal Rule of Evidence 201, we grant
both motions.

                                         4